Citation Nr: 0635730
Decision Date: 11/16/06	Archive Date: 01/18/07

Citation Nr: 0635730	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  02-09 375	)	DATE NOV 16 2006
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disability, 
as secondary to the service-connected absence of the left 
testicle and left scrotum due to carcinoma with loss of use 
of the right testes due to radiation therapy.

2.  Entitlement to service connection for a cardiovascular 
disorder, as secondary to the service-connected absence of 
the left testicle and left scrotum due to carcinoma with loss 
of use of the right testes due to radiation therapy.

3.  Entitlement to an evaluation in excess of 30 percent 
disabling for the absence of a left testicle and left scrotum 
due to carcinoma, with loss of use of right testes due to 
radiation therapy.

4.  Entitlement to an evaluation in excess of 10 percent 
disabling for postoperative scar, residuals removal of lymph 
nodes. 




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The veteran served on active military duty from September 
1966 to November 1967.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 rating action 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia.  In that decision, the RO 
denied service connection for peripheral neuropathy, a 
cardiovascular disorder, and a digestive disorder [to include 
ulcers and a colon disability (such as irritable bowel 
syndrome) manifested by diarrhea], asserted to be secondary 
to the service-connected absence of the left testicle and 
left scrotum due to carcinoma with loss of use of the right 
testes due to radiation therapy.  Also by this rating action, 
the RO continued a previous denial of service connection for 
a back disability, asserted to be secondary to the service-
connected testicle disability.  Following notification of the 
January 2002 decision, the veteran perfected a timely appeal 
with respect to the denial of his service connection claims.  
 
This appeal also came before the Board from a November 2002 
rating decision which denied entitlement to increased 
evaluations in excess of 30 percent disabling for the absence 
of a left testicle and scrotum with loss of use of right 
testes, in excess of 10 percent disabling for postoperative 
scar residual of removal of lymph nodes and a compensable 
evaluation for residuals of partial right lobectomy with 
history of pneumonia.  

In November 2003, the Board remanded this matter for further 
development, to include directing the RO to issue a statement 
of the case addressing the November 2002 rating decision.  
The Board also clarified that the issue of entitlement to 
service connection for a back disability was whether new and 
material had been submitted to reopen a previously denied 
claim.  During the pendency of the remand, the veteran 
perfected an appeal of the issues addressed in the November 
2002 rating decision, in the same month that a statement of 
the case addressing these issues was sent in December 2005.  
This appeal was returned to the Board following the 
completion of development.  

In a decision dated May 31, 2006, the Board dismissed the 
veteran's claims seeking entitlement to service connection 
for a back disability, a cardiovascular disorder, both as 
secondary to the service-connected absence of the left 
testicle and left scrotum due to carcinoma with loss of use 
of the right testes due to radiation therapy and denied 
entitlement to an evaluation in excess of 30 percent 
disabling for the service-connected absence of the left 
testicle and left scrotum due to carcinoma with loss of use 
of the right testes due to radiation therapy and denied 
entitlement to an evaluation in excess of 10 percent 
disabling for scars, residuals of removal of lymph nodes.  
These issues were dismissed based on a document submitted by 
the veteran on January 23, 2006 which was reviewed by the 
Board and determined to be a withdrawal of these issues from 
appellate status.  See 38 U.S.C.A. § 7105(b)(2) (West 2002); 
38 C.F.R. §§ 20.202, 20.204(b),(c) (2006).

Also withdrawn from appellate status in the May 2006 decision 
were the veteran's claims for service connection for 
peripheral neuropathy and for a digestive condition diagnosed 
as irritable bowel syndrome, based on the RO's December 2005 
rating that granted service connection for both these 
disorders.  The Board presently considers these issues to no 
longer before the Board as the RO's December 2005 grant of 
service connection for both issues has removed them from 
appellate status.  See generally Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997).

The appeal of the compensable evaluation for status post 
partial right lobectomy with history of pneumonia was 
remanded for further development, to schedule a 
videoconference hearing and presently is not part of this 
appeal.  

On August 22, 2006, the Board received a Motion for 
Reconsideration of the May 2006 Board decision from the 
veteran.  In sum, the veteran asked that the Board review the 
appeal and the evidence of record and issue a new decision on 
the above-discussed matter.


VACATUR

VA regulations provide that an appellate decision may be 
vacated by the Board at any time on the request of the 
appellant, or his representative, or on the Board's own 
motion when there has been a denial of due process.  See 38 
C.F.R. § 20.904 (2006). 

After the Board's May 2006 decision which dismissed the 
enumerated claims, the veteran submitted documents to the VA 
RO and his senator, who forwarded the documents to the Board 
on August 22, 2006.  The documents included letters dated in 
June 2006 that specifically alleged that he did not to intend 
to withdraw any issues from appellate status and were 
accepted by the Board as a motion for reconsideration of the 
May 2006 decision.  In these letters, he alleged that 
confusion ensued after he received two contradictory-seeming 
letters from the RO in December 2005, wherein one letter 
dated December 20, 2005 was a denial of his claims, and a 
letter dated December 21, 2005 granted an award to 70 
percent.  He stated that his representative had intended to 
write a letter expressing satisfaction with the 70 percent 
increase, but disagreeing with the portion that denied his 
claims for the back disorder, heart condition and lungs.  He 
indicated that the representative mistakenly put the wrong 
date on the letter, which was accepted by the Board in 
January 2006 as a withdrawal of all issues from appellate 
status, except for the issue of entitlement to an increased 
rating for status post partial right lobectomy with history 
of pneumonia, which is not part of this appeal.  

The veteran's representative is noted to have sent a letter 
in August 2006 in which she admitted to mistakenly adding 
language to a January 2006 correspondence to the VA that was 
perceived as withdrawing the several issues on appeal.  She 
indicated that she wrote down the wrong date of the VA letter 
she was responding to.  

The letter that was perceived as the withdrawal is a letter 
received by the RO on January 23, 2006, in which the 
statement in question read "In reply to the letter dated 21 
December 2005 and the attached supplemental statement of the 
case I wish to continue my appeal only with regard to the 
issue of entitlement to an evaluation greater than 0% for 
status post-partial lobectomy with history of pneumonia."  
The December 21, 2005 supplemental statement of the case is 
noted to have addressed only the claims for entitlement to 
service connection for a back disability (based on new and 
material evidence) and service connection for a 
cardiovascular disorder, both as secondary to the service-
connected absence of the left testicle and left scrotum due 
to carcinoma with loss of use of the right testes due to 
radiation therapy.  The December 20, 2005 supplemental 
statement of the case addressed the remaining issues on 
appeal.

The VA is noted to have received other documents on January 
23, 2006, the same date as the apparent withdrawal.  These 
documents include medical records, an internet article and a 
VAF-Form 9 containing the veteran's written contentions 
regarding his claimed conditions, especially his heart and 
back disorders as well as other residuals of malignancies.  
These documents, which were received the same date as the 
withdrawal, support his contentions that the withdrawal of 
his claims was unintentional.  Moreover, the veteran's 
representative is noted to have presented an informal hearing 
in April 2006 that listed the enumerated issues as being on 
appeal, lending credence to the veteran's contentions that 
such issues were not withdrawn.  

As outlined above, it appears that the Board's May 2006 
dismissals were based on consideration of a document that was 
later shown to have been drafted in error.  In order to 
assure due process, the Board has decided to vacate the May 
2006 decision and the issue set forth above will be 
considered de novo in a separately-issued decision.  
Consequently, the veteran's Motion for Reconsideration is 
rendered moot.


ORDER

The Board's May 31, 2006 decision, which dismissed the 
petition to reopen a claim for entitlement to service 
connection for a back disability, the claim for entitlement 
to service connection for a cardiovascular disorder, the 
claim for entitlement to an evaluation in excess of 30 
percent disabling for the absence of a left testicle and left 
scrotum due to carcinoma, with loss of use of right testes 
and the claim for entitlement to an evaluation in excess of 
10 percent disabling for postoperative scar, residuals 
removal of lymph nodes, is vacated.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


Citation Nr: 0615751	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  02-09 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disability, 
as secondary to the service-connected absence of the left 
testicle and left scrotum due to carcinoma with loss of use 
of the right testes due to radiation therapy.

2.  Entitlement to service connection for peripheral 
neuropathy, as secondary to the service-connected absence of 
the left testicle and left scrotum due to carcinoma with loss 
of use of the right testes due to radiation therapy.

3.  Entitlement to service connection for a cardiovascular 
disorder, as secondary to the service-connected absence of 
the left testicle and left scrotum due to carcinoma with loss 
of use of the right testes due to radiation therapy.

4.  Entitlement to service connection for a digestive 
disorder, to include ulcers and a colon disability (such as 
irritable bowel syndrome) manifested by diarrhea, as 
secondary to the service-connected absence of the left 
testicle and left scrotum due to carcinoma with loss of use 
of the right testes due to radiation therapy.

5.  Entitlement to an evaluation in excess of 30 percent 
disabling for the absence of a left testicle and left scrotum 
due to carcinoma, with loss of use of right testes due to 
radiation therapy.

6.  Entitlement to an evaluation in excess of 10 percent 
disabling for postoperative scar, residuals removal of lymph 
nodes. 

7.  Entitlement to a compensable evaluation for status post 
partial right lobectomy with history of pneumonia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1966 to November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  In that decision, the RO denied 
service connection for peripheral neuropathy, a 
cardiovascular disorder, and a digestive disorder [to include 
ulcers and a colon disability (such as irritable bowel 
syndrome) manifested by diarrhea], asserted to be secondary 
to the service-connected absence of the left testicle and 
left scrotum due to carcinoma with loss of use of the right 
testes due to radiation therapy.  Also by this rating action, 
the RO continued a previous denial of service connection for 
a back disability, asserted to be secondary to the service-
connected testicle disability.  Following notification of the 
January 2002 decision, the veteran perfected a timely appeal 
with respect to the denial of his service connection claims.  
 
This appeal also comes before the Board from a November 2002 
rating decision which denied entitlement to increased 
evaluations in excess of 30 percent disabling for the absence 
of a left testicle and scrotum with loss of use of right 
testes, in excess of 10 percent disabling for postoperative 
scar residual of removal of lymph nodes and a compensable 
evaluation for residuals of partial right lobectomy with 
history of pneumonia.  

In November 2003, the Board remanded this matter for further 
development, to include directing the RO to issue a statement 
of the case addressing the November 2002 rating decision.  
The Board also clarified that the issue of entitlement to 
service connection for a back disability was whether new and 
material had been submitted to reopen a previously denied 
claim.  During the pendency of the remand, the veteran 
perfected an appeal of the issues addressed in the November 
2002 rating decision, in the same month that a statement of 
the case addressing these issues was sent in December 2005.  
This appeal was returned to the Board following the 
completion of development.  

The appeal of the compensable evaluation for status post 
partial right lobectomy with history of pneumonia is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  In January 2006, prior to the promulgation of a decision 
in the appeal of whether new and material evidence has been 
received sufficient to reopen a claim for service connection 
for a back disability, asserted to be secondary to the 
service-connected absence of the left testicle and left 
scrotum due to carcinoma with loss of use of the right testes 
due to radiation therapy, the veteran withdrew his appeal.

2.  There is no longer a controversy regarding the benefit 
sought as to the issue of entitlement to service connection 
for peripheral neuropathy.

3.  In January 2006, prior to the promulgation of a decision 
in the appeal of whether service connection is warranted for 
a cardiovascular disorder, asserted to be secondary to the 
service-connected absence of the left testicle and left 
scrotum due to carcinoma with loss of use of the right testes 
due to radiation therapy, the veteran withdrew his appeal.

4.  There is no longer a controversy regarding the benefit 
sought as to the issue of entitlement to service connection 
for digestive disorder, to include ulcers and a colon 
disability (such as irritable bowel syndrome) manifested by 
diarrhea.

5.  In January 2006, prior to the promulgation of a decision 
in the appeal of entitlement to an evaluation in excess of 30 
percent disabling for the absence of a left testicle and left 
scrotum due to carcinoma, with loss of use of right testes 
due to radiation therapy, the veteran withdrew his appeal.

6.  In January 2006, prior to the promulgation of a decision 
in the appeal of entitlement to an evaluation in excess of 10 
percent disabling for postoperative scar, residuals removal 
of lymph nodes, the veteran withdrew his appeal. 



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met concerning the issue of whether 
new and material evidence has been received sufficient to 
reopen a claim for service connection for a back disability, 
asserted to be secondary to the service-connected absence of 
the left testicle and left scrotum due to carcinoma with loss 
of use of the right testes due to radiation therapy.  38 
U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b),(c) (2005).

2.  There is no longer an issue of fact or law before the 
Board pertaining to the claim of entitlement to service 
connection for peripheral neuropathy.  38 U.S.C.A. §§ 511, 
7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2005).

3.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met concerning the issue of 
entitlement to service connection for a cardiovascular 
disorder, asserted to be secondary to the service-connected 
absence of the left testicle and left scrotum due to 
carcinoma with loss of use of the right testes due to 
radiation therapy.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 
C.F.R. §§ 20.202, 20.204(b),(c) (2005).

4.  There is no longer an issue of fact or law before the 
Board pertaining to the claim of entitlement to service 
connection for digestive disorder, to include ulcers and a 
colon disability (such as irritable bowel syndrome) 
manifested by diarrhea.  38 U.S.C.A. §§ 511, 7104, 7105 (West 
2002); 38 C.F.R. § 20.101 (2005).

5.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met concerning the issue of 
entitlement to an evaluation in excess of 30 percent 
disabling for the absence of a left testicle and left scrotum 
due to carcinoma, with loss of use of right testes due to 
radiation therapy.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 
C.F.R. §§ 20.202, 20.204(b),(c) (2005).

6.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met concerning the issue of 
entitlement to an evaluation in excess of 10 percent 
disabling for postoperative scar, residuals removal of lymph 
nodes.  38 U.S.C.A. 
§ 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b),(c) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 
38, United States Code, are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board. Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.

In addition, a Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision. 38 
C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a Substantive Appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. 
§ 20.204(c).

Concerning the claims for entitlement to service connection 
for a cardiovascular disorder, a gastrointestinal disorder 
and peripheral neuropathy as well as his petition to reopen a 
previously denied claim for a back disorder, the veteran 
timely perfected his appeal as to these issues with the 
timely submission of a substantive appeal in July 2002.  
Concerning the claims for increased evaluations in excess of 
30 percent disabling for the absence of a left testicle and 
scrotum with loss of use of right testes, in excess of 10 
percent disabling for postoperative scar residual of removal 
of lymph nodes and a compensable evaluation for residuals of 
partial right lobectomy with history of pneumonia, he timely 
perfected his appeal of these issues in December 2005.  

While these appeals were still in Remand status, the RO 
granted service connection for peripheral neuropathy 
affecting all four extremities as well as for a 
gastrointestinal disorder classified as irritable bowel 
syndrome in a December 2005 rating decision.  This decision 
pointed out that this grant satisfied the veteran's appeals 
as to the issues of entitlement to service connection for 
digestive disorder, to include ulcers and a colon disability 
(such as irritable bowel syndrome) manifested by diarrhea, 
and for peripheral neuropathy.  The veteran has not appealed 
the evaluation or the effective date assigned.

As a result, the RO's decision awarding service connection 
for irritable bowel syndrome and peripheral neuropathy, as 
secondary to the service connected residuals of carcinoma 
resulting in loss of the left testicle and left scrotum, with 
loss of use of right testes due to radiation has fully 
resolved, and thus has rendered moot, the administrative 
claims on appeal to the Board.  Therefore, having resolved 
the veteran's claims in his favor, there is no longer a 
question or controversy remaining with respect to entitlement 
to service connection for digestive disorder, to include 
ulcers and a colon disability (such as irritable bowel 
syndrome) manifested by diarrhea or entitlement to service 
connection for peripheral neuropathy.  38 C.F.R. 
§ 3.4 (2005).  Nor are any exceptions to the mootness 
doctrine present because the relief sought on appeal, the 
grant of service connection, has been accomplished without 
the need for action by the Board.  See, e.g., Thomas v. 
Brown, 9 Vet. App. 269, 270 (1996); Hudgins v. Brown, 365, 
367-68 (1995). 38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 
20.101.

Regarding the claims for entitlement to increased evaluations 
in excess of 30 percent disabling for the absence of a left 
testicle and scrotum with loss of use of right testes, in 
excess of 10 percent disabling for postoperative scar 
residual of removal of lymph nodes and entitlement to service 
connection for a back disability, and a cardiovascular 
disorder, the Board notes that the veteran received a 
statement of the case in December 2005 that addressed the 
increased rating issues and supplemental statement of the 
case the same month, that addressed the service connection 
issues.  The December 2005 statement of the case is also 
noted to have addressed his claim for entitlement to a 
compensable rating for residuals of a right partial lobectomy 
with history of pneumonia. 

Subsequent to his perfecting his appeal of entitlement to a 
compensable rating for residuals of a right partial 
lobectomy, entitlement to increased evaluation in excess of 
30 percent disabling for the absence of a left testicle and 
scrotum with loss of use of right testes, and entitlement to 
an increased evaluation in excess of 10 percent disabling for 
postoperative scar in December 2005, the veteran filed a form 
with the RO in January 2006, indicating that he desired to 
only continue his appeal of the issue of entitlement to an 
increased rating for residuals of a partial left lung 
lobectomy with pneumonia.  The document is signed and dated 
by the veteran and was received by the RO in January 2006.

Hence, the veteran withdrew his appeal as the issues of 
entitlement to an increased evaluation in excess of 30 
percent disabling for the absence of a left testicle and 
scrotum with loss of use of right testes, entitlement to an 
increased evaluation in excess of 10 percent disabling for 
postoperative scar and entitlement to service connection for 
a back disorder and a cardiovascular disorder, to include as 
secondary to a service-connected carcinoma resulting in the 
loss of the left testicle and scrotum with residuals of 
radiation resulting in the loss of use of the right testicle.   

As the appellant has withdrawn his appeal as to the issues of 
an increased evaluation in excess of 30 percent disabling for 
the absence of a left testicle and scrotum with loss of use 
of right testes, entitlement to an increased evaluation in 
excess of 10 percent disabling for postoperative scar and 
entitlement to service connection for a back disorder and a 
cardiovascular disorder, there remain no allegations of 
errors of fact or law for appellate consideration concerning 
these issues.  The Board therefore has no jurisdiction to 
review these issues.

Accordingly, the issues of an increased evaluation in excess 
of 30 percent disabling for the absence of a left testicle 
and scrotum with loss of use of right testes, entitlement to 
an increased evaluation in excess of 10 percent disabling for 
postoperative scar and entitlement to service connection for 
a back disorder and for a cardiovascular disorder are 
dismissed.


ORDER

The petition to reopen a claim for entitlement to service 
connection for a back disability is dismissed.

The claim for entitlement to service connection for 
peripheral neuropathy is dismissed.

The claim for entitlement to service connection for a 
cardiovascular disorder is dismissed.  

The claim for entitlement to service connection for a 
digestive disorder, to include ulcers and a colon disability 
(such as irritable bowel syndrome) manifested by diarrhea is 
dismissed.

The claim for entitlement to an evaluation in excess of 30 
percent disabling for the absence of a left testicle and left 
scrotum due to carcinoma, with loss of use of right testes is 
dismissed.

The claim for entitlement to an evaluation in excess of 10 
percent disabling for postoperative scar, residuals removal 
of lymph nodes is dismissed.


REMAND

Regarding the remaining issue on appeal, entitlement to a 
compensable evaluation for status post partial right 
lobectomy with history of pneumonia, the veteran is noted in 
his December 2005 substantive appeal to request a video 
conference hearing before a Veterans Law Judge, to be held at 
the RO.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

The VAMC should schedule the veteran for 
a video conference hearing before a 
Veterans Law Judge.  After the hearing is 
conducted, or if the veteran withdraws 
the hearing request or fails to report 
for the scheduled hearing, the claims 
file should be returned to the Board for 
appellate review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  The Board 
intimates no opinion, either favorable or unfavorable, as to 
the ultimate outcome of this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


